



Exhibit 10.7


CENTERPOINT ENERGY, INC.
2009 LONG TERM INCENTIVE PLAN

FORM OF EXECUTIVE CHAIRMAN RESTRICTED STOCK UNIT AWARD AGREEMENT


Pursuant to this Restricted Stock Unit Award Agreement (“Award Agreement”),
CENTERPOINT ENERGY, INC. (the “Company”) hereby grants to <first_name>
<last_name>, an employee of the Company, on <award_date> (the “Award Date”), a
restricted stock unit award of <shares_awarded> units of Common Stock of the
Company (the “RSU Award”), pursuant to the CENTERPOINT ENERGY, INC. 2009 LONG
TERM INCENTIVE PLAN (the “Plan”), subject to the terms, conditions and
restrictions described in the Plan and as follows:
1.Relationship to the Plan; Definitions. This RSU Award is subject to all of the
terms, conditions and provisions of the Plan in effect on the date hereof and
administrative interpretations thereunder, if any, adopted by the Committee.
Except as defined herein, capitalized terms shall have the same meanings
ascribed to them under the Plan. To the extent that any provision of this Award
Agreement conflicts with the express terms of the Plan, it is hereby
acknowledged and agreed that the terms of the Plan shall control and, if
necessary, the applicable provisions of this Award Agreement shall be hereby
deemed amended so as to carry out the purpose and intent of the Plan. References
to the Participant herein also include the heirs or other legal representatives
of the Participant. For purposes of this Award Agreement:
“Award Date” means the date this RSU Award is granted to the Participant as
specified in this Award Agreement.
“Cause” means the Participant’s (a) gross negligence in the performance of his
or her duties, (b) intentional and continued failure to perform his or her
duties, (c) intentional engagement in conduct which is materially injurious to
the Company or its Subsidiaries (monetarily or otherwise) or (d) conviction of a
felony or a misdemeanor involving moral turpitude. For this purpose, an act or
failure to act on the part of the Participant will be deemed “intentional” only
if done or omitted to be done by the Participant not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company, and no act or failure to act on the part of the Participant will be
deemed “intentional” if it was due primarily to an error in judgment or
negligence.
“Change in Control Closing Date” means the date a Change in Control is
consummated.
“Change in Control Payment Date” means the following:
(a)If the Change in Control is a Section 409A Change in Control, then the Change
in Control Payment Date shall be not later than the 70th day after the Change in
Control Closing Date; and


1    

--------------------------------------------------------------------------------




(b)If the Change in Control is a Non-Section 409A Change in Control, then the
Change in Control Payment Date shall be the Vesting Date(s) on which the units
are paid under Section 3 hereof for the number of units indicated in Section 3
assuming continuous Employment by the Participant as of such Vesting Date(s);
provided, however, in the case of the Participant’s death or Separation from
Service prior to the Vesting Date(s), all shares not previously paid shall be
paid on the date that is the earlier of (i) the second business day following
the end of the six-month period commencing on the Participant’s Termination Date
or (ii) the Participant’s date of death.
“Covered Termination” means a termination of Employment that occurs within two
years after the date upon which a Change in Control occurs and that does not
result from any of the following:
(a)death;
(b)Disability;
(c)involuntary termination for Cause; or
(d)resignation by the Participant, unless such resignation is for Good Reason.
“Disability” means that the Participant is both eligible for and in receipt of
benefits under the Company’s long-term disability plan.
“Employment” means employment with the Company or any of its Subsidiaries.
“Good Reason” means any one or more of the following events:
(a)a failure to maintain the Participant in the position, or a substantially
equivalent position, with the Company and/or a Subsidiary, as the case may be,
which the Participant held immediately prior to the Change in Control;
(b)a significant adverse change in the authorities, powers, functions,
responsibilities, duties, or reporting structure which the Participant held
immediately prior to the Change in Control;
(c)a significant reduction in the Participant’s annual base salary as in effect
immediately prior to the date on which a Change in Control occurs;
(d)a significant reduction in the Participant’s qualified retirement benefits,
nonqualified benefits and welfare benefits provided to the Participant
immediately prior to the date on which a Change in Control occurs; provided,
however, that a contemporaneous diminution of or reduction in qualified
retirement benefits and/or welfare benefits which is of general application and
which uniformly and contemporaneously reduces or diminishes the benefits of all
covered employees


2    

--------------------------------------------------------------------------------




shall be ignored and not be considered a reduction in remuneration for purposes
of this paragraph (d);
(e)a significant reduction in the Participant’s overall compensation
opportunities (as contrasted with overall compensation actually paid or awarded)
under a short-term incentive plan, a long-term incentive plan or other equity
plan (or in such substitute or alternative plans) from that provided to the
Participant immediately prior to the date on which a Change in Control occurs;
(f)a change in the location of the Participant’s principal place of employment
with the Company by more than 50 miles from the location where the Participant
was principally employed immediately prior to the date on which a Change in
Control occurs; or
(g)a failure by the Company to provide directors and officers liability
insurance covering the Participant comparable to that provided to the
Participant immediately prior to the date on which a Change in Control occurs;
provided, however, that no later than 30 days after learning of the action (or
inaction) described herein as the basis for a termination of employment for Good
Reason, the Participant shall advise the Company in writing that the action (or
inaction) constitutes grounds for a termination of his or her Employment for
Good Reason, in which event the Company shall have 30 days (the “Cure Period”)
to correct such action (or inaction). If such action (or inaction) is not
corrected prior to the end of the Cure Period, then the Participant may
terminate his or her Employment with the Company for Good Reason within the
30-day period following the end of the Cure Period by giving written notice to
the Company. If such action (or inaction) is corrected before the end of the
Cure Period, then the Participant shall not be entitled to terminate his or her
Employment for Good Reason as a result of such action (or inaction).
“Non-Section 409A Change in Control” means a Change in Control that is not a
Section 409A Change in Control.
“Retirement” means a termination of Employment that is also Separation from
Service (a) on or after attainment of age 55 and (b) with at least five years of
service; provided, however, that such termination of Employment is not by the
Company for Cause or due to Disability.
“Section 409A” means Code Section 409A and the Treasury regulations and guidance
issued thereunder.
“Section 409A Change in Control” means a Change in Control that satisfies the
requirements of a change in control for purposes of Code Section
409A(a)(2)(A)(v) and the Treasury regulations and guidance issued thereunder.
“Separation from Service” means a separation from service with the Company or
any of its Subsidiaries within the meaning of Treasury Regulation § 1.409A-1(h)
(or any successor regulation).


3    

--------------------------------------------------------------------------------




“Termination Date” means the date of the Participant’s Separation from Service.
“Vesting Date” means one or more vesting dates as specified in Section 3.
2.    Establishment of RSU Award Account. The grant of units of Common Stock of
the Company pursuant to this Award Agreement shall be implemented by a credit to
a bookkeeping account maintained by the Company evidencing the accrual in favor
of the Participant of the unfunded and unsecured right to receive a
corresponding number of shares of Common Stock, which right shall be subject to
the terms, conditions and restrictions set forth in the Plan and to the further
terms, conditions and restrictions set forth in this Award Agreement. Except as
otherwise provided in Section 11 of this Award Agreement, the units of Common
Stock credited to the Participant’s bookkeeping account may not be sold,
assigned, transferred, pledged or otherwise encumbered until the Participant has
been registered as the holder of shares of Common Stock on the records of the
Company, as provided in Sections 4, 5, or 6 of this Award Agreement.
3.    Vesting of RSU Award. Unless earlier (a) vested or forfeited pursuant to
this Section 3 or Section 4 below or (b) vested in connection with a Change in
Control pursuant to Section 5 below, the Participant’s right to receive shares
of Common Stock under this Award Agreement shall vest with respect to the number
of units and on the Vesting Date(s) as shown in the following schedule:
<vesting_schedule>
Except as provided in Sections 4 and 5 below, the Participant must be in
continuous Employment during the period beginning on the Award Date and ending
on the Vesting Date(s) in order for the units (as indicated above) of the RSU
Award to vest on such Vesting Date(s); otherwise, all unvested units shall be
forfeited as of the Participant’s termination of Employment.
4.    Effect of Termination of Employment Prior to the Final Vesting Date or
Change in Control; Timing of Distribution.
(a)    Death or Disability. Notwithstanding Section 3 above, if the
Participant’s Termination Date occurs prior to (i) the final Vesting Date or
(ii) the occurrence of a vesting event described in Section 5(b) or 5(c) (in
connection with a Change in Control), and is due to the Participant’s death or
Disability, then the Participant shall vest in the right to receive the total
number of unvested units of Common Stock subject to this Award Agreement.
(b)    Retirement. Notwithstanding Section 3 above, if the Participant’s
Termination Date occurs prior to (i) the final Vesting Date or (ii) the
occurrence of a vesting event described in Section 5(b) or 5(c) (in connection
with a Change in Control), and is due to the Participant’s Retirement,
Participant shall vest in the right to receive a number of the shares of Common
Stock (rounded up to the nearest whole share) with respect to the unvested
portion of this RSU Award determined by multiplying (A) the total number of
units of Common Stock covered by this RSU Award by (B) a fraction, the numerator
of which is the number of days that have elapsed from the Award Date to the
Participant’s Termination Date, and the denominator of which is the total number
of days from the Award Date until the final Vesting Date.


4    

--------------------------------------------------------------------------------




(c)    Other Termination of Employment without Cause. If the Participant’s
Employment is terminated by the Company or any of its Subsidiaries without Cause
or by the Participant for any reason other than due to death, Disability or
Retirement, then the Participant shall vest in the right to receive a number of
the shares of Common Stock (rounded up to the nearest whole share) with respect
to the unvested portion of this RSU Award determined by multiplying (A) the
total number of units of Common Stock covered by this RSU Award by (B) a
fraction, the numerator of which is the number of days that have elapsed from
the Award Date to the date of Participant’s termination of Employment, and the
denominator of which is the total number of days from the Award Date until the
final Vesting Date.
(d)    Enhanced Retirement. If the Participant is otherwise entitled to a
benefit pursuant to Section 4(b) hereof due to the Participant’s Retirement or
pursuant to Section 4(c) hereof and all of the following requirements are
satisfied, the Committee may consider, and approve, vesting the Participant upon
termination of Employment in the right to receive the total number of unvested
units of Common Stock subject to this Award Agreement in lieu of the benefits
set forth in Section 4(b) or Section 4(c), as applicable:
(1)    the Participant’s termination of Employment occurs on or after the
January 1 immediately following the Award Date;
(2)    the Participant provides at least six months’ written notice of the
Participant’s termination of Employment to the Chief Human Resources Officer;
and
(3)    the Participant provides to the Company a transition plan.
Any benefits under this Section 4(d) shall be subject to approval by the
Committee. Any such approval must occur prior to the Participant’s termination
of Employment and is at the sole discretion of the Committee.
(e)    Timing of Distribution.
(1)    Death. If the Participant is entitled to a benefit pursuant to Section
4(a) hereof due to the Participant’s death, the number of shares of Common Stock
determined in accordance with Section 4(a) shall be distributed as soon as
practicable but not later than the 70th day after the date of the Participant’s
death.
(2)    Disability. If the Participant is entitled to a benefit pursuant to
Section 4(a) hereof due to the Participant’s Disability or Retirement, then the
number of shares of Common Stock determined in accordance with Section 4(a)
shall be distributed on the date that is the earlier of (x) the second business
day following the end of the six-month period commencing on the Participant’s
Termination Date or (y) the Participant’s date of death, if death occurs during
such six-month period.
(3)    Other Termination of Employment without Cause, Retirement, or Enhanced
Retirement. If the Participant is entitled to a benefit pursuant to Section


5    

--------------------------------------------------------------------------------




4(b), (c), or (d) hereof, then the number of shares of Common Stock determined
in accordance with Section 4(b), (c), (d), as applicable, shall be distributed
on or within 70 days after the Vesting Date(s) upon which such units would be
paid under Section 3 hereof assuming continuous Employment by the Participant as
of such Vesting Date(s).
(f)    Dividend Equivalents. Upon the date of distribution of shares of Common
Stock under this Section 4, the Participant shall also be entitled to receive
Dividend Equivalents for the period from the Award Date to the date such vested
shares of Common Stock are distributed to the Participant (in accordance with
the requirements of Section 409A, to the extent applicable).
5.     Change in Control.
(a)    Assumption or Substitution. In the event of a Change in Control, the
surviving, continuing, successor, or purchasing corporation or other business
entity or parent thereof, as the case may be (the "Acquiror"), may, without the
Participant’s consent, either assume or continue the Company’s rights and
obligations under this Award Agreement or provide a substantially equivalent
award in substitution for the units subject to this RSU Award.
(b)    Vesting Upon a Change in Control. Notwithstanding any provision of this
Award Agreement to the contrary, if (i) there is a Change in Control and the
Change in Control Closing Date occurs during the Participant’s Employment and
prior to the final Vesting Date and any vesting event under Section 4 above and
(ii) the Acquiror does not assume or continue this RSU Award or provide a
substantially equivalent award in substitution for this RSU Award pursuant to
Section 5(a), then, upon the Change in Control Closing Date, the Participant’s
right to receive the unvested units of Common Stock subject to this Award
Agreement shall be fully vested.
(c)    Vesting Upon a Covered Termination. Notwithstanding any provision of this
Award Agreement to the contrary, if the Participant experiences a Covered
Termination prior to the final Vesting Date, then, upon the date of the Covered
Termination, the Participant's right to receive any unvested units of Common
Stock subject to this Award Agreement shall be fully vested.
(d)    Distributions Upon a Change in Control. If the Participant is entitled to
a benefit pursuant to Section 5(b) or 5(c) hereof in connection with a Change in
Control, then this RSU Award shall be settled by one or more distributions to
the Participant of:
(1)The number of units of Common Stock subject to this Award Agreement not
previously vested or forfeited pursuant to Sections 3 or 4 above, plus
(2)Dividend Equivalents in the form of shares of Common Stock (rounded up to the
nearest whole share) for the period commencing on the Award Date and ending on
the date immediately preceding the date of the distribution.


6    

--------------------------------------------------------------------------------




In lieu of the foregoing distribution in shares, the Committee, in its sole
discretion, may direct that such distribution be made to the Participant in one
or more cash payments equal to:
(1)    The product of (i) the Fair Market Value per share of Common Stock on the
date immediately preceding the date of the distribution and (ii) the number of
units of Common Stock subject to this Award Agreement not previously vested or
forfeited pursuant to Sections 3 or 4 above, plus
(2)    Dividend Equivalents for the period commencing on the Award Date and
ending on the date immediately preceding the date of the distribution.
Such distribution under this Section 5, whether in the form of shares of Common
Stock or, if directed by the Committee, in cash, shall satisfy the rights of the
Participant and the obligations of the Company under this Award Agreement in
full.
(e)    Timing of Distribution.
(1)No Assumption or Substitution. If the Participant is entitled to a benefit
pursuant to Section 5(b), distributions shall be made in accordance with Section
5(d) on the Change in Control Payment Date.
(2)Covered Termination. If the Participant is entitled to a benefit pursuant to
Section 5(c) on account of a Covered Termination, distributions shall be made in
accordance with Section 5(d) on the date that is the earlier of (i) the second
business day following the end of the six-month period commencing on the
Participant’s Termination Date, (ii) the Participant’s date of death, or (iii)
the Vesting Date(s) on which such units would be paid under Section 3 hereof
assuming continuous Employment by the Participant as of such Vesting Date(s).
6.    Payment of RSU Award Under Section 3. Upon the vesting of the
Participant’s right to receive a number of the shares of Common Stock pursuant
to Section 3 under this Award Agreement, such shares of Common Stock will be
distributed not later than the 70th day after the applicable Vesting Date.
Moreover, upon the date of distribution of shares of Common Stock, the
Participant shall also be entitled to receive Dividend Equivalents for the
period commencing on the Award Date and ending on the date such vested shares of
Common Stock are distributed to the Participant (in accordance with the
requirements of Section 409A, to the extent applicable).
7.    Confidentiality. The Participant agrees that the terms of this Award
Agreement are confidential and that any disclosure to anyone for any purpose
whatsoever (save and except disclosure to financial institutions as part of a
financial statement, financial, tax and legal advisors, or as required by law)
by the Participant or his or her agents, representatives, heirs, children,
spouse, employees or spokespersons shall be a breach of this Award Agreement and
the Company may elect to revoke the grant made hereunder, seek damages, plus
interest and reasonable attorneys’ fees, and take any other lawful actions to
enforce this Award Agreement.
8.
Participant Obligations.



7    

--------------------------------------------------------------------------------




(a)    Confidentiality. The Participant acknowledges that in the course of his
or her employment with the Company, the Company agrees to provide to the
Participant Confidential Information regarding the Company and the Company’s
business and has previously provided the Participant other such Confidential
Information. In return for this and other consideration, provided under this
Award Agreement, the Participant agrees that he or she will not, while employed
by the Company and thereafter, disclose or make available to any other person or
entity, or use for his own personal gain, any Confidential Information, except
for such disclosures as required in the performance of his or her duties
hereunder or as may otherwise be required by law or legal process (in which case
the Participant shall notify the Company of such legal or judicial proceeding by
a non-governmental party as soon as practicable following his receipt of notice
of such a proceeding, and permit the Company to seek to protect its interests
and information). Nothing in this Award Agreement, however, limits or precludes
Participant from making a good faith voluntary report, charge, complaint, or
claim to or providing truthful testimony and documents as required by law or
under oath pursuant to a subpoena, court order, or request by the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state, or local government agency or commission
(“Government Agencies”). Participant further understands that this Award
Agreement does not limit Participant’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information to the Government Agency, without notice to the Company. For
purposes of this Award Agreement, “Confidential Information” shall mean any and
all information, data and knowledge that has been created, discovered, developed
or otherwise become known to the Company or any of its affiliates or ventures or
in which property rights have been assigned or otherwise conveyed to the Company
or any of its affiliates or ventures, which information, data or knowledge has
commercial value in the business in which the Company is engaged, except such
information, data or knowledge as is or becomes known to the public without
violation of the terms of this Award Agreement. By way of illustration, but not
limitation, Confidential Information includes business trade secrets, secrets
concerning the Company’s plans and strategies, nonpublic information concerning
material market opportunities, technical trade secrets, processes, formulas,
know-how, improvements, discoveries, developments, designs, inventions,
techniques, marketing plans, manuals, records of research, reports, memoranda,
computer software, strategies, forecasts, new products, unpublished financial
information, projections, licenses, prices, costs, and employee, customer and
supplier lists or parts thereof.
(b)    Return of Property. The Participant agrees that at the time of his or her
Separation from Service, he or she will deliver to the Company (and will not
keep in his or her possession, recreate or deliver to anyone else) all
Confidential Information as well as all other devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, customer or client lists or information, or any
other documents or property (including all reproductions of the aforementioned
items) belonging to the Company or any of its affiliates or ventures, regardless
of whether such items were prepared by the Participant.


8    

--------------------------------------------------------------------------------




(c)    Non-Solicitation and Non-Competition.
(1)    Non-Solicitation. For consideration provided under this Award Agreement,
including, but not limited to the Company’s agreement to provide the Participant
with Confidential Information (as defined in Section 8(a)) regarding the Company
and the Company’s business, the Participant agrees that, while employed by the
Company and for one year following his or her Separation from Service, he or she
shall not, without the prior written consent of the Company, directly or
indirectly, (i) hire or induce, entice or solicit (or attempt to induce, entice
or solicit) any employee of the Company or any of its affiliates or ventures to
leave the employment of the Company or any of its affiliates or ventures or (ii)
solicit or attempt to solicit the business of any customer or acquisition
prospect of the Company or any of its affiliates or ventures with whom the
Participant had any actual contact while employed at the Company.
(2)    Non-Competition. For consideration provided under this Award Agreement,
including, but not limited to the Company’s agreement to provide the Participant
with Confidential Information regarding the Company and the Company’s business,
the Participant agrees that while employed by the Company and for one year
following a Separation from Service he or she will not, without the prior
written consent of the Company, acting alone or in conjunction with others,
either directly or indirectly, engage in any business that is in competition
with the Company or accept employment with or render services to such a business
as an officer, agent, employee, independent contractor or consultant, or
otherwise engage in activities that are in competition with the Company.
(3)    Restricted Area. The restrictions contained in this Section 8(c) are
limited to a 50-mile radius around any geographical area in which the Company
engages (or has definite plans to engage) in operations or the marketing of its
products or services at the time of the Participant’s Separation from Service.
(d)    Restrictions Reasonable. The Participant acknowledges that the
restrictive covenants under this Section 8, for which the Participant received
valuable consideration from the Company as provided in this Award Agreement,
including, but not limited to the Company’s agreement to provide the Participant
with Confidential Information regarding the Company and the Company’s business
are ancillary to otherwise enforceable provisions of this Award Agreement that
the consideration provided by the Company gives rise to the Company’s interest
in restraining the Participant from competing and that the restrictive covenants
are designed to enforce the Participant’s consideration or return promises under
this Award Agreement. Additionally, the Participant acknowledges that these
restrictive covenants contain limitations as to time, geographical area, and
scope of activity to be restrained that are reasonable and do not impose a
greater restraint than is necessary to protect the goodwill or other legitimate
business interests of the Company, including, but not limited to, the Company’s
need to protect its Confidential Information.
(e)    Violations. If the Participant violates any provision of this Section 8,
the Participant shall not be entitled to receive any amounts that would
otherwise be payable to


9    

--------------------------------------------------------------------------------




the Participant with respect to this RSU Award, and such amounts shall be
forfeited. If the Participant violates any provision of this Section 8 after
amounts under this RSU Award have been paid or if the Company learns of the
violation after amounts under this RSU Award have been paid, the Participant
shall repay to the Company the Common Shares (or the equivalent value thereof
determined as of the date of the Company’s demand) or the cash received, as the
case may be, within thirty (30) days of receiving a demand from the Company for
the repayment of the award. Further, the Company shall be entitled to an award
of attorneys’ fees incurred with securing any relief hereunder and/or pursuant
to a breach or threatened breach of this Section 8.
9.    Notices. For purposes of this Award Agreement, notices to the Company
shall be deemed to have been duly given upon receipt of written notice by the
Corporate Secretary of CenterPoint Energy, Inc., 1111 Louisiana, Houston, Texas
77002, or to such other address as the Company may furnish to the Participant.
Notices to the Participant shall be deemed effectively delivered or given upon
personal, electronic, or postal delivery of written notice to the Participant,
the place of Employment of the Participant, the address on record for the
Participant at the human resources department of the Company, or such other
address as the Participant hereafter designates by written notice to the
Company.
10.    Shareholder Rights. The Participant shall have no rights of a shareholder
with respect to the units of Common Stock subject to this Award Agreement,
unless and until the Participant is registered as the holder of such shares of
Common Stock.
11.    Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns except as expressly prohibited
herein and in the Plan. Notwithstanding anything herein or in the Plan to the
contrary, the units of Common Stock are transferable by the Participant to
Immediate Family Members, Immediate Family Member trusts, and Immediate Family
Member partnerships pursuant to Section 13 of the Plan.
12.    No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Company or any Subsidiary, or any successor thereto, nor shall it give
such entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.
13.    Waiver. Failure of either party to demand strict compliance with any of
the terms or conditions hereof shall not be deemed a waiver of such term or
condition, nor shall any waiver by either party of any right hereunder at any
one time or more times be deemed a waiver of such right at any other time or
times. No term or condition hereof shall be deemed to have been waived except by
written instrument.
14.    Compliance with Section 409A. It is the intent of the Company and the
Participant that the provisions of the Plan and this Award Agreement comply with
Section 409A and will be interpreted and administered consistent therewith.
Accordingly, (i) no adjustment to the RSU Award pursuant to Section 14 of the
Plan and (ii) no substitutions of the benefits under


10    

--------------------------------------------------------------------------------




this Award Agreement, in each case, shall be made in a manner that results in
noncompliance with the requirements of Section 409A, to the extent applicable.
15.    Withholding. The Company shall have the right to withhold applicable
taxes from any distribution of the Common Stock (including, but not limited to,
Dividend Equivalents) or from other cash compensation payable to the Participant
at the time of such vesting and delivery pursuant to Section 11 of the Plan (but
subject to compliance with the requirements of Section 409A, if applicable).
16.    Modification of Award Agreement. Any modification of this Award Agreement
is subject to Section 13 hereof and shall be binding only if evidenced in
writing and signed by an authorized representative of the Company.


11    